Mr.    SAM MARLON ALVAREZ, #29147-280
                                               F.P.C.,      Tilden Unit
                                                    P.O.    Box 4200

                                           Three Rivers, Tex^|^g^26 AH I!: 20

                                                                                                   21 May,      2015

Fourth Court of Appeals District                                               ,
Attn:    Deputy      Clerk, Ks.       Estrada
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037


         RE: Status Of Appealed Case No.: 04-14-00397-CV

Dear Ms.      Estrada:


         1 wish      to    thank you         for   your     superior      assistance in my Appeals Case.
Without your assistance I would have been saddled with charges that would have

haunted me        the     rest     of my     life,    and would have greatly degraded my already
challenging return to society as it is.                            So "Thank You"        for making sure that
all my filings            and brief's were directed correctly to the correct judges in
this matter.


         If possible,          could you please send me a copy of the final outcome of my
Appeals       Hearing,     and what          the   Honorable       Justices        determined   in my case.         1
really would         appreciate           to have    a     copy   of the final verdict in this matter

just    in    case      anything      is    said against me             concerning     the false accusations
levied       against      me   in    the     district       court,      I'll   have    proof    that   all    those
fabricated statements were over turned at the Appellate lever.

         Once    again,        I    really    appreciate          all   that   you've    done   for    me    and   my

Children, and may the Lord richly bless you and yours for the good that you're
doing for us out here,               there in your court.

                                                              Appreciatively,




                                                              Sam M. Alvarez,          Petitioner,     Pro se

Cc:    File   Copy
- Alvarez, #29147-280                                         SAN ANTONIO TX 7S)
f.i prison Cr.r«p, Tilden unit                                RIO GRANDE DISTRICT
'i,or. 4200                                                    22 MAY 2O15 PM1L
'Rivers, T£::es 78071




                                     Texas Court Of Appeals
                                     •4th Court of Appeals
                                     - Cadena Reeves Justice Center
                                     300 Dolorosa Suite 3200
                                     SAN Antonio, TX 78205
                                     United States




                                 7S2G53G3799